Cobb, J.
Under the evidence for the State the jury would have been authorized to find the accused guilty of murder. The evidence for the accused would have authorized his acquittal. Under no view of the case would a conviction for voluntary manslaughter be justified. It was there- ' fore error to charge the jury the law of voluntary manslaughter, and a verdict finding the accused guilty of that offense should have been set aside. The case should be tried again, and, if the evidence is substantially the same as at the previous trial, the accused should be either convicted of murder, or acquitted. Dyal v. State, 97 Ga. 428; Smith v. State, 108 Ga. 673. Judgment reversed.

All the Justices concurring.